Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                 August 28, 2014

The Court of Appeals hereby passes the following order:

A15A0024. THOMAS LOVELADY v. THE STATE.

      Thomas Lovelady was convicted of armed robbery and sentenced to fifteen

years, to serve ten in incarceration and the remainder on probation. We affirmed his

conviction on appeal. Lovelady v. State, 307 Ga. App. 788 (706 SE2d 148) (2011).

He later filed a motion to set aside a void judgment and conviction. The trial court

denied the motion, and Lovelady appeals. We, however, lack jurisdiction.

      “[A] petition to vacate or modify a judgment of conviction is not an appropriate

remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)

(2009). Any appeal from an order denying such a motion must be dismissed. See

Harper, supra; Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010). A direct appeal

may lie from an order denying a motion to correct a void sentence, but only if the

defendant raises a colorable claim that the sentence is, in fact, void or illegal. See

Harper, supra at n.1; Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009).

And a sentence is void only when the trial court imposes punishment that the law

does not allow. Jordan v. State, 253 Ga. App. 510, 511 (1) (559 SE2d 528) (2002).
      In his motion, Lovelady argued that his indictment was defectively vague and

that it was not clear which penal clause applied to his sentence. But Lovelady’s

sentence fell squarely within the range of “not less than ten nor more than 20”

prescribed for armed robbery under OCGA § 16-8-41 (b), and he has not argued

otherwise. Because Lovelady has not raised a colorable void-sentence claim, this

appeal is hereby DISMISSED for lack of jurisdiction.




                                     Court of Appeals of the State of Georgia
                                                                      08/28/2014
                                            Clerk’s Office, Atlanta,__________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.